Citation Nr: 0033374	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-17 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for cervical spine 
arthritis.

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to May 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 

The veteran provided testimony before a hearing officer at 
the RO in September 1999.  The testimony has been accepted as 
the veteran's substantive appeal, in lieu of a VA Form 9.


REMAND

The veteran maintains that he developed a neck disability due 
to a fall from a truck during service.  At the September 1999 
hearing the veteran asserted that he received treatment for 
his cervical spine disability at Ingalls Hospital not long 
after his discharge from service.  A review of the record 
reveals that the RO made an attempt to obtain copies of the 
veteran's treatment records from Ingalls Memorial Hospital in 
April 1997.  In June 1997, the RO received a letter from 
Ingalls Memorial Hospital requesting the veteran's address at 
the time of his treatment in order that the veteran could be 
identified.  The record does not indicate that the RO sent 
the requested address or that the RO made any further attempt 
to obtain the veteran's records from Ingalls Memorial 
Hospital.  Further development is necessary, as VA must make 
reasonable efforts to obtain relevant records, including 
private records, that the veteran adequately identifies to 
VA.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

The veteran also maintains that his service-connected low 
back disability interferes with his ability to work and 
entitles him to a rating in excess of 20 percent.  At the 
September 1999 hearing the veteran reported that he 
experienced exacerbations of his low back disability.  The 
April 1997 and May 1999 VA examination reports do not note 
whether the veteran experiences a greater limitation of 
motion of the low back due to pain on use, including use 
during flare-ups.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court of Appeals for Veterans Claims (Court) remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limited functional 
ability during flare-ups, or when a joint is used repeatedly 
over a period of time.  The Court also held that the examiner 
should be asked to determine whether the joint exhibited 
weakened movement, excess fatigability, or incoordination.  
If feasible, those determinations were to be expressed in 
terms of additional range of motion lost due to any weakened 
movement, excess fatigability, or incoordination.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for a neck 
disability since discharge from service, 
and for a low back disability since 
January 1999.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
In addition the RO should request that 
the veteran provide his address or 
addresses from the early 1970's so that 
further attempt may be made to obtain 
copies of the veteran's medical records 
from Ingalls Memorial Hospital.  All 
records obtained should be associated 
with the veteran's claims file.  If the 
RO is unable to obtain any identified 
records the RO must identify to the 
veteran which records were unobtainable, 
the RO must describe to the veteran the 
efforts which were made in the attempt to 
obtain those records, and RO must 
describe any further action to be taken 
by VA with respect to the claim.  Copies 
of all correspondence to the veteran must 
be sent to the veteran's representative.

2.  Upon completion of the above, the 
veteran should be scheduled for a VA 
orthopedic examination to determine the 
nature and extent of the veteran's lumbar 
spine and cervical spine disabilities.  
The claims file should be provided to the 
examiner for review prior to the 
examination.  All indicated tests and 
studies, including range of motion 
studies in degrees, should be performed.  
The examiner should perform tests of 
joint motion against varying resistance.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use of the lumbar spine should be 
described.  The examiner should be 
requested to identify any objective 
evidence of pain and all functional loss 
of the lumbar spine due to pain.  The 
examiner should specifically indicate the 
range of lumbar spine motion performed 
without pain and the range of motion 
accompanied by pain.  This examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability of the lumbar spine 
on repeated use or during flare-ups, and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  The examiner 
should also provide an opinion concerning 
the impact of the service-connected 
lumbar spine disability on the veteran's 
ability to work.  The examiner should 
also express an opinion as to whether any 
cervical spine disability found is as 
likely as not related to any clinical 
findings reported in the service medical 
records.  Reasons and bases for all 
opinions expressed should be provided.  
The rationale for all opinions expressed 
should be explained.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with 
the above instructions, if it does not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

4.  The RO must notify the veteran and 
his representative of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate his claims.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the veteran and which 
portion, if any, by VA.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claims.  In readjudicating the 
claim for an increased rating for the 
service-connected lumbar spine 
disability, the RO should consider 
application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint.  See DeLuca.  The RO should also 
consider whether the case should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration. 

7.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.


Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to secure clarifying 
information and ensure due process.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


